UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                     No. 97-30106
                                   Summary Calendar



UNITED STATES OF AMERICA,
                                                                        Plaintiff-Appellee,

                                          versus

SEAN O. WATSON,
                                                                     Defendant-Appellant.



                      Appeal from the United States District Court
                         For the Eastern District of Louisiana
                                   (CR-90-175-M)

                                     Janury 20, 1998
Before POLITZ, Chief Judge, DUHÉ and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Convicted by a jury of distributing cocaine base and using and carrying a

firearm during and in relation to a drug offense, Sean O. Watson appeals the trial

court’s denial of his motion under 28 U.S.C. § 2255 to vacate, set aside, or correct



   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
his sentence. Watson contends that the facts of his offense do not support his

conviction for “using” a firearm in violation of 18 U.S.C. § 924(c)(1) in light of the

Supreme Court’s intervening decision in Bailey v. United States,1 and that the jury

was not instructed properly on the elements necessary to support a conviction for

carrying a firearm.

         Our review of the record persuades beyond peradventure that the jury was

instructed adequately on the elements of “carrying” a firearm and that the evidence

abundantly supports Watson’s conviction for that offense. Watson drove an auto

containing crack cocaine with a large pistol protruding from beneath the driver’s

seat. Watson admitted to ownership of the cocaine and the pistol which he said he

carried for protection from robbery. Because of this finding and conclusion we

need not determine whether Watson has raised a constitutional argument

cognizable on section 2255 review.

         The judgment appealed is AFFIRMED.




   1
       116 S. Ct. 501 (1995).
                                          2